Name: Commission Regulation (EEC) No 3462/83 of 6 December 1983 amending for the second time Regulation (EEC) No 1496/80 on the declaration of particulars relating to customs value and on documents to be furnished
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 345/ 14 Official Journal of the European Communities 8 . 12. 83 COMMISSION REGULATION (EEC) No 3462/83 of 6 December 1983 amending for the second time Regulation (EEC) No 1496/80 on the declaration of particulars relating to customs value and on documents to be furnished HAS ADOPTED THIS REGULATION : Article 1 Article 2 ( 1 ) (a) of Regulation (EEC) No 1496/80 is hereby replaced by the following : '(a) where the customs value of the imported goods in a consignment does not exceed, as appro ­ priate, Bfrs/Lfrs 100 000 , Dkr 18 000, DM 5 000, Dr 160 000, FF 15 000, £ Irl 1 500, Lit 3 000 000 , F1 5 500 or £ 1 300, provided that they do not constitute split or multiple consignments from the same consignor to the same consignee THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1224/80 of 28 May 1980 on the valuation of goods for customs purposes ('), as amended by Regulation (EEC) No 3193/80 (2), and in particular Article 16 thereof, Whereas Article 1 of Commission Regulation (EEC) No 1496/80 (3), as amended by Regulation (EEC) No 31 80/80 (4), laid down, in particular, a specimen form D.V.I of declaration of particulars relating to customs value ; Whereas it is justified to raise the value of imported goods below which Member States may waive the requirement of a written or oral declaration of all or part of the particulars relating to the customs value ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Valuation Committee ; Article 2 This Regulation shall enter into force on 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 December 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (&lt;) OJ No L 134, 31 . 5 . 1980, p. 1 . (2) OJ No L 333, 11 . 12. 1980, p. 1 . 0 OJ No L 154, 21 . 6 . 1980 , p. 16 . 0 OJ No L 335, 12. 12 . 1980, p . 64 .